Citation Nr: 1611353	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  00-16 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to June 21, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to May 1976. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in November 1998, July 1999, August 1999, and March 2000, which in pertinent part denied service connection for bilateral knee and low back disabilities.

In July 2000, the Veteran testified during a hearing before RO personnel.  In November 2003, he testified during a hearing held at the RO before one of the undersigned Veterans Law Judges.  In May 2004, the Board remanded the matter for additional development. 

A December 2005 RO decision denied entitlement to a TDIU.  The Veteran timely appealed.

In December 2009, the Veteran testified during a video conference hearing before another of the undersigned Veterans Law Judges.  A transcript of each hearing is associated with the claims file.  

In April 2010, the Board again remanded the low back and bilateral knee service connection claims, in addition to the TDIU claim, for additional development.

In an April 2013 decision, the Board, in pertinent part, denied the claim for entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected bilateral pes planus, and remanded the low back and TDIU claims.  

In a July 2013 rating decision, the Appeals Management Center (AMC) increased the initial rating assigned for gastric ulcer with Barrett's esophagus and intestinal metaplasia to 60 percent, effective June 21, 2013.  The decision advised the Veteran the increased rating was the highest schedular evaluation allowed under the law for this disability and was considered a full grant of benefits for this issue.  The July 2013 AMC decision also granted a TDIU, effective June 21, 2013.  

In May 2014, the Board denied entitlement to an initial disability rating in excess of 10 percent for a gastric ulcer with Barrett's esophagus and intestinal metaplasia prior to June 21, 2013 and again remanded the issues of service connection for a low back disability and a TDIU prior to June 21, 2013.

Meanwhile, the Veteran had appealed the Board's April 2013 decision regarding service connection for a bilateral knee disability to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the portion of the April 2013 Board decision that denied the claim for service connection for a bilateral knee disability and remanded the case to the Board for further proceedings consistent with a June 2014 Joint Motion for Partial Remand (Joint Motion).  In December 2014, the Board remanded the bilateral knee claim for additional development pursuant to the Joint Motion.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Since supplemental statements of the case (SSOCs) were issued in July 2015, VA further developed the Veteran's claims, providing an additional VA knees examination in November 2015 and obtaining an additional VA medical opinion regarding the low back in January 2016.  Unfortunately, the AOJ has not readjudicated the claims. 

Recent amendment to 38 U.S.C.A. § 7105, providing an automatic waiver provision of initial AOJ review of new evidence submitted by a claimant at the time of or subsequent to the submission of a substantive appeal, does not apply in this case because the Veteran perfected his service connection appeals in August 2000 and TDIU appeal in April 2007 before the February 2, 2013 effective date of the amendment, and because the additional evidence was not submitted by the Veteran.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165.  As a result, the Board finds the appeal must be remanded to the AOJ for initial review of the additional evidence of record.  See 38 C.F.R. §§ 19.37, 20.1304(c) (2015).

However, before adjudicating the claim for service connection for a low back disability, the Board requires an additional medical opinion to resolve conflicting medical opinions previously issued as to whether the Veteran's current low back disability is related to his reports of back pain during military service or caused or aggravated by his service-connected bilateral pes planus.  The opinion must be based on a thorough review of the evidence.

The Board previously provided a summary of the facts related to the claimed low back disability in a September 28, 2012 VHA medical expert opinion request.  In a December 2012 report, an orthopedic surgeon detailed her review of the claims file and opined that it was extremely unlikely that the Veteran's back disability had its clinical onset during service or was otherwise related to service, and it was extremely unlikely that his low back disability was proximately caused or aggravated by his service-connected bilateral pes planus.  The report contained a medical rationale for each opinion provided.  The orthopedic surgeon also considered the March 2002 medical opinion from R. Dawson, M.D.

In the April 2013 and May 2014 remand directives, the Board instructed the AOJ to obtain outstanding treatment records identified by the Veteran.  In May 2014, the Board also directed the AOJ to obtain supplemental medical opinions from a spine surgeon as to the nature and likely etiology of the claimed low back disability based on a review of the entire claims file.  

In a June 2015 addendum opinion following a VA examination conducted earlier in the month, a VA orthopedic surgeon opined that the Veteran had spondylolysis, which was likely a congenital defect since birth, that eventually converted to a slip (olisthesis) of a minor degree either by a gentle slide over time or a significant trauma.  The surgeon also opined that pes planus would not cause the low back disability "being not significant enough trauma."  

In a second addendum opinion in January 2016, the same VA orthopedic surgeon opined that the Veteran's spinal defect was not caused by the pes planus, but likely over the years had become aggravated by service-connected bilateral pes planus, which in podiatry examination was noted to be a significant degree of planus.  Neither opinion addressed the Veteran's back injuries incurred while working at the U.S. Postal Service.  For example, the Veteran requested light duty in April and May 1991 for acute lumbosacral strain.  He also hurt his back at work in September 1997 while lifting a 240 pound gait while bent over; he received worker's compensation benefits for that injury.  In addition, the favorable opinion that the Veteran's low back disability was aggravated by service-connected pes planus was not supported by a medical rationale and it was not specified what measurable degree of back disability was related to the service-connected bilateral pes planus.  Therefore, the AOJ should obtain a new medical opinion.   

Regarding the claim for TDIU benefits prior to June 21, 2013, because the issue is dependent on the outcome of the service connection claims, it is inextricably intertwined with the issues being remanded and must also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should arrange for the Veteran's entire electronic claims file and a complete copy of this Remand to be reviewed by a spine surgeon to resolve conflicting medical evidence as to whether the claimed low back disability is related to service or to service-connected bilateral pes planus.  The examiner should address the following:

a) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current, chronic lumbar spine disability began in service, is due to any incident in service including the Veteran's periodic complaints of low back pain, or is due to any arthritis that became manifest within one year of separation from military service. 

b) Provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current chronic lumbar spine disability was caused, or was made worse beyond natural progression, by the Veteran's service-connected bilateral pes planus disability.  If made worse, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.  

c) If the spine surgeon determines that a low back disability is related to service or caused or aggravated by service-connected pes planus, then the spine surgeon should provide an opinion as to whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the low back disability precludes employment consistent with the Veteran's education and occupational experience, without taking into account his age or any nonservice-connected disability for the time period prior to June 21, 2013.  

The reviewing surgeon must provide a detailed rationale for his conclusions.  

In rendering the requested opinions, the reviewing surgeon should consider the Veteran's complaints of low back pain during service; the June 1990 lumbar spine x-ray report; records from the U.S. Postal Service showing requests for light duty in April and May 1991 for acute lumbosacral strain; medical and Worker's Compensation records related to the Veteran's September 1997 low back injury; the March 2002 opinion from R. Dawson, M.D.; the September 2012 medical expert opinion request and December 2012 medical expert opinion report; and the June 2015 and January 2016 opinions by a VA orthopedic surgeon following a June 2015 VA spine examination. 

2.  After completion of the above, the AOJ should readjudicate the claims for service connection for a low back disability and bilateral knee disability, each to include as secondary to service-connected pes planus, and the claim for a TDIU prior to June 21, 2013.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




___________________________                   _____________________________
              K. OSBORNE                                         KATHLEEN K. GALLAGHER                                
         Veterans Law Judge                                            Veterans Law Judge 
   Board of Veterans' Appeals                                 Board of Veterans' Appeals




_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




